DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 5/11/2021.  Since the initial filing, claims 1, 11 and 24 have been amended, claim 32 has been cancelled and claim 33 has been added.  Thus, claims 1-31 and 33 are pending in the application.
In regards to the previous claim objections, applicant has appended to overcome this objection and it is therefore withdrawn.
In regards to the previous 112 rejections, applicant has not responded to these rejections and they are therefore maintained.
In regards to the previous 102 and 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 8,12,19, 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “detection of the sleep apnea event” and this should be “the detecting of the sleep apnea event” as seen in claim 1.

Claim 5 recites “an air mask” and this should read” the air mask” it was already recited in claim 1.
Claim 5 recites “activating the air supply” this should read “the activating the air supply” as it is already recited in claim 1.
Claim 7 recites “detecting the sleep apnea” and this should read “the detecting the sleep apnea”.
Claim 8 recites “detecting the sleep apnea” and this should read “the detecting the sleep apnea”.
Claim 12 recites “prior to detection of the sleep apnea” and should read “prior to the detection of the sleep apnea”.
Claim 19 is unclear as it further limits claim 17 which contains an alternative of either a pressure sensor or an accelerometer. It is unclear if claim 19 is attempting to claim that the sensor is the accelerometer or if the claim is further limiting the alternative of the accelerometer. For purposes of examination, the examiner has interpreted claim 19 as claiming that the sensor is the accelerometer. The examiner recommends amending claim 19 to clarify.
Claim 20 recites “in response to detection of an end of the sleep apnea event” and this should read “detecting an end of the sleep apnea event and in response to the detecting the end of the sleep apnea event.”
Claim 30 recites “in response to detection of an end of the sleep apnea event” and this should read “detecting an end of the sleep apnea event and in response to the detecting the end of the sleep apnea event.”
Dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606).
In regards to claim 1, Nicolazzi discloses a method comprising: monitoring a physiological parameter of a wearer (flow sensor 120 or pressure sensor 130 may detect gas flow or pressure within patient interface 110, paragraph 27 and 28), the physiological parameter associated with sleep apnea (data from sensors may be used to detect a respiratory event, paragraph 29, a respiratory event may be an apnea, paragraph 30 line 1 -2), the wearer wearing an air mask (patient interface 110 may be a mask, paragraph 26 line 4-5) connected to an air supply device (gas delivery apparatus 150 supplies gas to patient, paragraph 24); detecting a sleep apnea event based on the physiological parameter (data from sensors may be used to detect a respiratory event by event detector 140, paragraph 29); and in response to detecting the sleep apnea event, activating the air supply device (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15).
Nicolazzi does not disclose wherein the detection of the apnea uses a machine learning model.
However, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow or pressure sensors positioned within the system (paragraph 67).

In regards to claim 4, Nicolazzi in view of Whiting teaches the method of claim 1 and Nicolazzi further discloses wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
In regards to claim 9, Nicolazzi in view of Whiting teaches the method of claim 1 and Nicolazzi further discloses further comprising detecting a change in air pressure in an air mask (pressure sensor 130 may be placed at any location within the system including patient interface 110, paragraph 27), and wherein the physiological parameter is the air pressure (data from sensors may be used to detect a respiratory event, paragraph 29).
In regards to claim 33, Nicolazzi in view of Whiting teaches the method of claim 1 and the combination further teaches determining a type of sleep apnea event (paragraph 8 and 30); determining an air pressure based on the type of sleep apnea event; and wherein activating the air supply device is based on the air pressure (paragraph 31).
Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and in further view of Wondka (US 2010/0252037).
In regards to claim 2, Nicolazzi in view of Whiting teaches the method of claim 1.
Nicolazzi does not disclose maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 3, Nicolazzi in view of Whiting teaches the method of claim 1.
Nicolazzi does not teach that in response to detecting an end of the sleep apnea event, deactivating the air supply device.
However, Wondka teaches that in response to detecting an end of the sleep apnea event, deactivating the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 5, Nicolazzi in view of Whiting teaches the method of claim 1 and Nicolazzi further discloses wherein activating the air supply device comprises providing air pressure to an air mask worn by the wearer (gas delivery apparatus 150 supplies gas to patient, paragraph 24).
Nicolazzi does not teach wherein the air pressure comprises substantially 4-30 centimeters of water pressure.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the air pressure comprises substantially 4-30 centimeters of water pressure as taught by Wondka as this pressure range is known to be an effective range of treatment pressure.
Claims 6, 8, 11, 13, 16-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and in further view of Ochs (US 2009/0210163).
In regards to claim 6, Nicolazzi in view of Whiting teaches the method of claim 1.
Nicolazzi does not teach wherein the physiological parameter is a blood oxygen saturation parameter.
However, Ochs teaches wherein the physiological parameter is a blood oxygen saturation parameter (paragraph 28 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the physiological parameter is a blood oxygen saturation parameter as taught by Ochs as this is a non-invasive and effective way to register the event of an apnea.
In regards to claim 8, Nicolazzi in view of Whiting teaches the method of claim 6.
Nicolazzi does not teach wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer.
However, Ochs teaches wherein detecting the sleep apnea event is based on a rate of change of the blood oxygen saturation for the wearer (apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein detecting the 
In regards to claim 11, Nicolazzi discloses a device (breathing assistance system 10) comprising: an air mask (patient interface 110 may be a mask, paragraph 26 line 4-5); a sensor (flow sensor 120, pressure sensor 130) configured to detect a physiological parameter associated with sleep apnea (flow sensor 120 and pressure sensor 130 may detect gas flow and pressure within patient interface 110, paragraph 28); an air supply device (gas delivery apparatus 150) connected to the air mask by a hollow tube, the air supply device configured to supply air pressure to the mask using the hollow tube (paragraph 26); and a controller (controller 160) comprising: a memory (paragraph 57 line 19); and a processor in communication with the sensor, the air supply device (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15), and the memory (microprocessor includes memory, paragraph 57 line 19), the processor configured to execute processor-executable instructions stored in the memory (paragraph 57 line 17-21) to: receive sensor signals from the sensor; monitor the physiological parameter based on the received sensor signals; detect a sleep apnea event based on the physiological parameter; and in response to detection of the sleep apnea event, activate the air supply device to provide the air pressure to the air mask (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15).
Nicolazzi does not disclose wherein the detection of the apnea uses a machine learning model or where the memory is a non-transitory computer readable medium.
However, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow and pressure sensors in the system (paragraph 67).

Further, Ochs teaches wherein the memory is a non-transitory computer-readable medium (paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the memory is a non-transitory computer-readable medium as taught by Ochs as this is a known method of information storage where stored information can be altered at the users need.
In regards to claim 13, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11.
Nicolazzi does not teach wherein the sensor is a blood oxygen saturation sensor.
However, Ochs teaches wherein the sensor is a blood oxygen saturation sensor (paragraph 28 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein the sensor is a blood oxygen saturation sensor as taught by Ochs as this is an effective and non-invasive means to register an apnea event.
In regards to claim 16, Nicolazzi in view of Whiting and Ochs teaches the device of claim 13 and the combination further teaches wherein the processor configured to execute processor- executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4) to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the rate of change in the blood oxygen saturation (Ochs: apnea may be evaluated based on slope of oxygen saturation change, paragraph 28 line 16).

In regards to claim 18, Nicolazzi in view of Whiting and Ochs teaches the device of claim 17 and the combination further teaches wherein the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4) to detect a change in air pressure in an air mask (Nicolazzi: paragraph 27), and wherein the physiological parameter is the change in air pressure (Nicolazzi: event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).
In regards to claim 21, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11 and Nicolazzi further discloses wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
In regards to claim 23, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11 and Nicolazzi further discloses wherein the controller is coupled to the air mask (controller 160 coupled to sensors 120 which may be located within patient interface, paragraph 28 line 8-9).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606)  and Ochs (US 2009/0210163) and in further view of Armistead (US 2010/0307500).
In regards to claim 7, Nicolazzi in view of Whiting and Ochs teaches the method of claim 6.
Nicolazzi does not teach wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold.
However, Armistead teaches wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold (hypopnea may be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
In regards to claim 15, Nicolazzi in view of Whiting and Ochs teaches the device of claim 13 and the combination further teaches wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Nicolazzi does not teach detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that detection of a sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and in further view of Goff (US 2015/0367092).
In regards to claim 10, Nicolazzi in view of Whiting teaches the method of claim 1.

However, Goff teaches wherein the physiological parameter comprises head movement (paragraph 15 line 4-5, paragraph 74 line 1-4), and wherein monitoring the head movement comprises obtaining data from an accelerometer affixed to an air mask (paragraph 27 line 4-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the physiological parameter comprises head movement and wherein monitoring the head movement comprises obtaining data from an accelerometer affixed to an air mask as taught by Goff as it is known that head and body position may affect the occurrence of an apnea event (Goff: paragraph 50) and the applied treatment may be altered to accommodate the change in position.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Ochs (US 2009/0210163) and in further view of Goff (US 2015/0367092).
In regards to claim 19, Nicolazzi in view of Whiting and Ochs teaches the device of claim 17 and the combination further discloses wherein the processor configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Nicolazzi does not teach the sensor being an accelerometer coupled to the air mask or detecting head movement based on sensor signals received from the accelerometer, and wherein the physiological parameter is head movement.
However, Goff teaches the sensor being an accelerometer coupled to the air mask (paragraph 27 line 4-5) detecting head movement based on sensor signals received from the accelerometer, and wherein the physiological parameter is head movement (paragraph 15 line 4-5, paragraph 27 line 4-5paragraph 74 line 1-4).
.
Claims 12, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Ochs (US 2009/0210163) and in further view of Wondka (US 2010/0252037).
In regards to claim 12, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11 and Nicolazzi in view of Ochs further discloses wherein the processor is configured to execute processor-executable instructions stored in the non-transitory computer-readable medium (Ochs: paragraph 32 line 3-4).
Nicolazzi does not teach maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).

Nicolazzi does not teach that in response to detection of an end of the sleep apnea event, deactivate the air supply device.
However, Wondka teaches that in response to detection of an end of the sleep apnea event, deactivate the air supply device (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that in response to detecting an end of the sleep apnea event, deactivating the air supply device as taught by Wondka as this would save energy and reduce background noise that could disturb the user’s sleep during use (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 22, Nicolazzi in view of Whiting and Ochs teaches the device of claim 11.
Nicolazzi does not teach wherein the air pressure comprises substantially 4-30 centimeters of water pressure.
However, Wondka teaches wherein the air pressure comprises substantially 4-30 centimeters of water pressure (paragraph 12 line 19-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the air pressure comprises substantially 4-30 centimeters of water pressure as taught by Wondka as this is known to be an effective range of treatment pressures.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolazzi (US 2008/0092894) in view of Whiting (US 2016/0074606) and Ochs (US 2009/0210163) and in further view of Schneider (US 2008/0092898).
In regards to claim 14, Nicolazzi in view of Whiting and Ochs teaches the device of claim 13.
Nicolazzi does not teach wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes.
However, Schneider teaches wherein the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes (nose or forehead mounted pulse oximeter, paragraph 75 line 8-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the blood oxygen saturation sensor is configured to be worn on the wearer's face on a ridge of bone substantially between the wearer's eyes as taught by Schneider as this would allow the sensor to be integrated into the mask, consolidating the device components and making the device easier to use.
Claim 24, 27, 28 and 31are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894) and Whiting (US 2016/0074606).
In regards to claim 24, Ochs discloses a non-transitory computer-readable medium comprising processor-executable instructions (paragraph 32 line 3-4) configured to cause a processor to: receive sensor signals from a sensor to detect a physiological parameter associated with sleep apnea (paragraph 28 line 2-5); monitor the physiological parameter based on the received sensor signals; detect a sleep apnea event based on the physiological parameter (paragraph 32 line 1-7).

However, Nicolazzi teaches that in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask (controller 160 may increase gas from gas delivery device 150 in response to signals from event detection device 140 indicating apnea, paragraph 30 line 9-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of the sleep apnea event, activate an air supply device to provide air pressure to an air mask as taught by Nicolazzi as this would provide the user with proper treatment in response to an apnea event.
Further, Whiting teaches a method for detecting a sleep apnea event (abstract) which uses a machine learning model (paragraph 8 and 58) to analyze data acquired by flow or pressure sensors positioned within the system (paragraph 67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nicolazzi such that the detection of the apnea uses a machine learning model as taught by Whiting as this would allow the detection unit of Nicolazzi to determine the type of apnea event and determine the appropriate response tailored for that type of event (Whiting: paragraph 8 and 30-31).
In regards to claim 27, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and Ochs further discloses wherein the sensor is a blood oxygen saturation sensor (airway instability detected form blood saturation data, paragraph 28 line 3-5) and wherein the processor-executable instructions are further configured to cause the processor to determine a rate of change in the blood oxygen saturation, and detect a sleep apnea event based on the 
In regards to claim 28, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and Ochs further discloses wherein the processor-executable instructions (paragraph 32 line 3-4).
Oches does not disclose wherein the sensor is a pressure sensor and the instructions are further configured to cause the processor to detect a change in air pressure in an air mask and wherein the physiological parameter is the change in air pressure.
However, Nicolazzi teaches wherein the sensor is a pressure sensor (pressure sensor 130 may detect pressure within patient interface 110, paragraph 27) and the instructions are further configured to cause the processor to detect a change in air pressure in an air mask (paragraph 27), and wherein the physiological parameter is the change in air pressure (event detection unit 140 may use data from pressure sensors to detect respiratory event, paragraph 29 line 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that the sensor is a pressure sensor and the instructions are further configured to cause the processor to detect a change in air pressure in an air mask and wherein the physiological parameter is the change in air pressure as taught by Nicolazzi as this would provide additional information to ensure the user is receiving the proper treatment.
In regards to claim 31, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24.
Ochs does not teach wherein the air supply device comprises one of an air pump or a pressurized air canister.
However, Nicolazzi teaches wherein the air supply device comprises one of an air pump (paragraph 24 line 5-6) or a pressurized air canister (paragraph 24 line 7-8).
.
Claim 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894) and Whiting (US 2016/0074606) and in further view of Wondka (US 2010/0252037).
In regards to claim 25, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and Ochs further discloses the processor-executable instructions (paragraph 32 line 3-4).
Ochs does not teach maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event.
However, Wondka teaches maintaining the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event (ventilator is activated during periods of apnea or obstruction and deactivated during normal breathing, paragraph 367 line 2-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs to maintain the air supply device in an inactive state during the monitoring and prior to detection of the sleep apnea event as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
In regards to claim 30, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and Ochs further discloses the processor-executable instructions (paragraph 32 line 3-4).
Ochs does not teach that in response to detection of an end of the sleep apnea event, deactivate the air supply device.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that in response to detection of an end of the sleep apnea event, deactivate the air supply device as taught by Wondka as this would reduce power consumption and background noise that might disturb the user during use of the device (ventilator is only active during apnea therefore pump or blower inactive, and producing no noise, during normal sleep).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894) and Whiting (US 2016/0074606) and in further view of Armistead (US 2010/0307500).
In regards to claim 26, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and the combination further teaches wherein the sensor is a blood oxygen saturation sensor (Ochs: airway instability detected form blood saturation data, paragraph 28 line 3-5) and the processor-executable instructions (Ochs: paragraph 32 line 3-4).
Ochs does not teach detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold.
However, Armistead teaches detection of a sleep apnea event if a blood oxygen saturation is below a predetermined threshold (hypopnea may be detected by a detection of a desaturation of blood oxygen by about 4% or more, paragraph 32 line 3-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that wherein detecting the sleep apnea event comprises detecting the blood oxygen saturation below a predetermined threshold as taught by Armistead as this would permit more accurate differentiation between normal breathing and an apnea event to ensure user receives the proper treatment.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ochs (US 2009/0210163) in view of Nicolazzi (US 2008/0092894) and Whiting (US 2016/0074606) and in further view of Goff (US 2015/0367092).
In regards to claim 29, Ochs in view of Nicolazzi and Whiting teaches the device of claim 24 and Ochs further discloses the processor- executable instructions (paragraph 32 line 3-4).
Ochs does not teach wherein the sensor is an accelerometer coupled to the air mask or the detection of head movement based on sensor signals received from the accelerometer, and wherein the physiological parameter is head movement.
However, Goff teaches wherein the sensor is an accelerometer coupled to the air mask (paragraph 27 line 4-5) and the detection of head movement based on sensor signals received from the accelerometer, and wherein the physiological parameter is head movement (paragraph 15 line 4-5, paragraph 74 line 1 -4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochs such that the sensor is an accelerometer coupled to the air mask or the detection of head movement based on sensor signals received from the accelerometer, and wherein the physiological parameter is head
Response to Arguments
In regards to the arguments concerning independent claims 1, 11 and 24, these arguments are in regards to the amendments made to the claims and are addressed in the new rejections entered above.
In regards to the arguments concerning dependent claims 2-9, 12-18, 20-23, 25-29, 30-31 and 33, these arguments concern these claims dependency on amended independent claims 1, 11 and 24 and are addressed in the new rejections entered above.
In regards to the arguments concerning dependent claims 10, 19 and 29, these arguments are not persuasive.  Goff describes a means for detecting the position of the head of a user (paragraph 74), it thus follows that Goff is able to detect changes in the position of the 
Conclusion
Additional prior art of note: Bukkapatnam (US 2020/0353203), Mitsukura (US 2021/0137452), Narayan (US 2017/0164893), Gowda (US 2019/0053754), Selvaraj (US 2014/0200474) all discuss detection of apnea events using sensors and machine learning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773